      Case 8:21-cv-00364 Document 1 Filed 02/15/21 Page 1 of 15 PageID 1




                UNITED STATES DISTRICT COURT FOR THE
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

DANITRA MCARTHUR,
     Plaintiff                                     Case No.:21-cv-364


      v.

MIZKAN, Inc.,
    Defendant.


                 COMPLAINT AND DEMAND FOR JURY TRIAL

      COMES NOW, Plaintiff, DANITRA MCARTHUR, hereinafter “Plaintiff” by and

through the undersigned counsel and sues MIZKAN, hereinafter “Defendant” or

and states as follows:

                         JURISDICTION AND VENUE

1.    Jurisdiction is invoked pursuant to 29 U.S.C §1331, 29 U.S.C § 1343 and

29 U.S.C § 1367 in that this is a civil action arising under the Americans with

Disabilities Act of 1990, 42 U.S.C. §§ 12101 et seq., and the Florida Civil Rights

Act of 1992, F.S. 760.10.

2.    Venue lies pursuant to 28 U.S.C. §1391(b), as Plaintiff’s claims arise out of

her employment relationship with the Defendant, in that a substantial part of the

events or motions giving rise to the claim occurred in this district which is located

in the United States District Court for the Middle District of Florida, Tampa

Division.

                                 PARTIES




                                    Page 1 of 15
      Case 8:21-cv-00364 Document 1 Filed 02/15/21 Page 2 of 15 PageID 2




1.    Plaintiff, Danitra McArthur resides in Lake Wales, Polk County, Florida

while employed with the Defendant. Plaintiff continues to reside in Polk County.

2.    Mizkan, Inc, Defendant, is a foreign limited liability partnership and at all

relevant times doing business in the State of Florida, with a physical address of

4445 North Dakota Avenue, Lake Alfred, Florida 33850.



                              GENERAL ALLEGATIONS

3.    At all times material, Defendant acted with malice and reckless disregard for

Plaintiff’s federal and state protected rights.

4.    At all times material, the Plaintiff was qualified to perform her job duties

within the expectations of her employer.

5.    Plaintiff has retained the undersigned counsel to represent her in this action

and is obligated to pay them a reasonable fee for their services.

                 EXHAUSTION OF ADMINISTRATIVE REMEDIES

6.    Plaintiff made a charge of discrimination with the Equal Employment and

Opportunity Commission (“EEOC”) and the Florida Commission on Human

Relations on (“FCHR”) on August 1, 2019, (see Exhibit A).

7.    On November 16, 2020, EEOC issued a dismissal and Notice of Rights. A

copy of the Dismissal and Notice of Rights is attached. (see Exhibit B). This

Complaint has been filed within ninety (90) days of the receipt of the Dismissal

and Notice of Rights; therefore, has met all conditions precedent to filing this

Complaint.




                                      Page 2 of 15
      Case 8:21-cv-00364 Document 1 Filed 02/15/21 Page 3 of 15 PageID 3




8.    Plaintiff has satisfied all conditions precedent, therefore jurisdiction over

this claim is appropriate pursuant to Chapter 760, Florida Statues, because more

than one-hundred and eight (180) days have passed since the filing of this Charge.



                             FACTUAL ALLEGATIONS

9.    On June 10, 2014. Plaintiff began as a temporary employee with the

Defendant.

10.   Plaintiff was hired as a permanent employee on March 2, 2015.

11.   Plaintiff held the position of Quality Technician.

12.   Plaintiff was the only African American Quality Technician assigned to

supervisor, Mohammed Bhatti (Asian).

13.   Plaintiff worked on a full-time basis and typically worked forty (40) hours

each week.

14.   Defendant employs more than fifty (50) employees within a 75-mile radius of

the workplace.

15.   Plaintiff consistently met expectations on her annual evaluations.

16.   Plaintiff’s supervisor Mohammed Bhatti singled out and targeted the

Plaintiff because of her race.

17.   Plaintiff received disproportionately difficult work assignment compared to

Caucasian and Hispanic workers.

18.   Plaintiff was openly humiliated for minor issues and disciplined, while

Caucasian and Hispanic workers who made similar issues never approached or

disciplined.


                                     Page 3 of 15
      Case 8:21-cv-00364 Document 1 Filed 02/15/21 Page 4 of 15 PageID 4




19.   Plaintiff’s experienced different terms of employment than her Caucasian

and Hispanic who were Quality Technicians and in 2016, Plaintiff issued a written

complaint to the human resources department complaining of the difference in

treatment. Plaintiff requested to be reassigned to another supervisor.

20.   Plaintiff, despite filing complaints about disparate treatment, continued to

be assigned disproportionate workloads and subjected to verbal harassment by

Mohammed Bhatti.

21.   Plaintiff began to fear daily work assignments and any contact with

Mohammed Bhatti because of the harassment.

22.   Plaintiff began to experience personal and health issues and in or around

2018 was diagnosed with a mental health disability.

23.   Plaintiff informed and submitted the appropriate documentation to the

Defendant regarding the disability and was on leave from work during certain

periods of time in 2018.

24.   Plaintiff returned to work in 2018, and the verbal attacks and

disproportionate work assignments by Mohammed Bhatti continued.

25.   Plaintiff’s disability was triggered by the ongoing attacks and heavier

workload. Plaintiff continued to complain to the human resources department of

Defendant. Plaintiff continued to request reassignment to another supervisor.

Plaintiff’s complaints were ignored by the Defendant.

26.   Plaintiff took medical leave again in 2018 due to the harassment by

Mohammed Bhatti that triggered symptoms of her disability.




                                    Page 4 of 15
      Case 8:21-cv-00364 Document 1 Filed 02/15/21 Page 5 of 15 PageID 5




27.   Plaintiff returned to work on May 13, 2019. On the same date, Plaintiff was

openly verbally attacked by Mohammed Bhatti shortly after she began her

workday.

28.   The verbal attack triggered the Plaintiff’s disability; and she immediately

complained to the Defendant.

29.   Plaintiff requested to leave work on the same date, due to her disability, the

Plaintiff’s request was granted.

30.   Plaintiff continued to communicate with the Defendant and exchanged

information regarding her disability to request additional leave and to complain

about Mohammed Bhatti.

31.   The Plaintiff, after she filed a charge of discrimination with the EEOC, was

terminated from employment.

32.   Defendant’s reason was pretext and retaliatory due to Plaintiff’s complaints

of discrimination.

                                      COUNT I

           VIOLATIONS OF THE AMERICAN WITH DISABILITIES ACT

                                42 U.S.C. 12111(5)(a)

33.   Plaintiff, DANITRA MCARTHUR, repeats and alleges the allegations set forth

in paragraphs 1 through 32 above as if set forth in full herein.

34.   Plaintiff was an employee, and the Defendant was her employer covered by

and within the meaning of Title I of the American with Disabilities Act of 1990,

(hereinafter “ADA”) 42 U.S.C.

§ 12111(5)(a).


                                     Page 5 of 15
      Case 8:21-cv-00364 Document 1 Filed 02/15/21 Page 6 of 15 PageID 6




35.   Plaintiff was and is an individual with a disability within the meaning of the

ADA 42 U.S.C § 12102(1)(2)(A).

36.   Plaintiff is a qualified individual with a disability as defined in the ADA 42

U.S.C. §12111(8).

37.   Plaintiff’s diagnoses of anxiety, depression, and bi-polar disorder, the

conditions substantially limit one or more major life activities.

38.   Plaintiff has a record of mental impairment that substantially limits one or

more major life activities.

39.   Defendant was aware of the Plaintiff’s diagnoses.

40.   Defendant regarded the Plaintiff as having a disability.

41.   Plaintiff’s disability was a factor in Defendant’s decision to retaliate and

terminate her employment.

42.   Plaintiff’s disability was a factor in Defendant’s decision to disregard her

complaints regarding harassment and racial discrimination.

43.   The Defendant’s actions were intentional and willful in deliberate disregard

of the rights of the Plaintiff.

44.   As a direct and proximate result of the wrongful acts and omissions,

Plaintiff has suffered and continues to suffer substantial losses, including

expenses related to medical treatment and past and future wages and benefits.

Plaintiff is also entitled to damages and attorneys’ fees and costs, and other

damages recoverable by law.

                                      COUNT II

  VIOLATIONS OF THE AMERICAN WITH DISABILITES ACT (RETALIATION)


                                     Page 6 of 15
      Case 8:21-cv-00364 Document 1 Filed 02/15/21 Page 7 of 15 PageID 7




45.   Plaintiff, DANITRA MCARTHUR, repeats and alleges the allegations set forth

in paragraphs 1 through 45 above as if set forth in full herein.

46.   Plaintiff complained to the Human Resources Department and management

about their treatment of her due to her disability.

47.   As a result of the complaints by the Plaintiff, the Defendant took materially

adverse employment actions against the Plaintiff.

48.   The Defendant rejected the medical documentation of the Plaintiff’s medical

providers.

49.   The Defendant fired the Plaintiff after she complained and filed a charge of

discrimination with the EEOC.

50.   As a direct and proximate result of Defendant’s wrongful acts and

omissions, Plaintiff has sustained injuries and damages including but not limited

to loss of earnings, loss of career opportunities, loss of benefits, mental anguish,

and emotional distress.

                                     COUNT III

                       FLORIDA CIVIL RIGHTS ACT OF 1992


51.   Plaintiff, DANITRA MCARTHUR, repeats and alleges the allegations set forth

in paragraphs 1 through 50 above as if set forth in full herein.

52.   Plaintiff was an employee, and the Defendant was her employer covered by

and within the meaning of the Florida Civil Rights Statute of 1992, F.S. Chapter

760.10.




                                     Page 7 of 15
      Case 8:21-cv-00364 Document 1 Filed 02/15/21 Page 8 of 15 PageID 8




53.   As Plaintiff’s employer, Defendants had a duty to refrain from discrimination

against the Plaintiff on the basis of handicap, F.S. 760.10(1)(A).

54.   Plaintiff is a member of a protected class because of her disability

(handicap).

55.   Defendant’s retaliation, disparate treatment and subsequent termination as

described above, were based on her disability.

56.   Defendant treated employees without disabilities more favorably than

Plaintiff in the terms, conditions, and or/benefits of employment.

57.   The actions of the Defendant were intentional and in deliberate disregard of

the rights of the Plaintiff.

58.   As a direct and proximate result of Defendant’s wrongful acts and

omissions, Plaintiff has sustained injuries and damages including but not limited

to loss of earnings, loss of career opportunities, loss of benefits, mental anguish,

and emotional distress.

                                     COUNT IV

                   FLORIDA CIVIL RIGHTS ACT—RETALIATION

59.   Plaintiff, DANITRA MCARTHUR, repeats and alleges the allegations set forth

in paragraphs 1 through 58 above as if set forth in full herein.

60.   Plaintiff engaged in protected activity by opposing employment practices

made unlawful by the Florida Civil Rights Act, Chapter 760, Florida Statutes

(“FCRA”). Specifically, Plaintiff was retaliated against by Defendant for requesting

a reasonable accommodation for her disability and for complaining about

discrimination due to her race.


                                     Page 8 of 15
      Case 8:21-cv-00364 Document 1 Filed 02/15/21 Page 9 of 15 PageID 9




61.    In retaliation for engaging in protected activity, Plaintiff suffered an adverse

employment action by Defendant when Defendant terminated Plaintiff’s

employment.

62.    Stated differently, the adverse employment action suffered by Plaintiff at the

hands of Defendant is causally connected to her requests for reasonable

accommodations for her disability.

63.    The aforementioned actions by Defendant constitutes retaliation by

Defendant in violation of the Florida Civil Rights Act.

64.    Defendant’s unlawful and discriminatory employment practices were done

with malice or with reckless indifference to the state-protected rights of the

Plaintiff.

65.    As a direct and proximate result of the wrongful acts and omissions,

Plaintiff has suffered and continues to suffer substantial losses, including

expenses related to medical treatment and past and future wages and benefits.

Plaintiff is also entitled to damages and attorneys’ fees and costs, and other

damages recoverable by law.

66.    Plaintiff repeats and realleges the allegations as set forth in paragraphs 1

through 44 above as if set forth herein.

67.    Plaintiff is a member of a protected class under 42 U.S.C. §1981.

68.    By the conduct described above, the Defendant, a private employer, engaged

in unlawful employment practices and discriminated against the Plaintiff because

of her race.




                                      Page 9 of 15
      Case 8:21-cv-00364 Document 1 Filed 02/15/21 Page 10 of 15 PageID 10




69.    Plaintiff and Defendant were parties to an employment agreement under

which Plaintiff worked for the Defendant and Plaintiff was compensated.

70.    Plaintiff performed her contractual obligations.

71.    Defendant violated Plaintiff’s rights under 42 U.S.C. §1981 by disciplining

and terminating her employment because of race.

72.    The actions of the Defendant were intentional and deliberate.

73.    The actions of the Defendant were motivated by race-based considerations.

74.    As a direct and proximate result of the discriminatory actions of the

Defendant, Plaintiff suffered and continues to suffer mental anguish, physical and

emotional distress, loss of income and benefits.

                                       COUNT V

                        TITLE VII – RACE DISCRIMINATION

75.    Plaintiff repeats and alleges the allegations set forth in paragraphs 1

through 74 above as if set forth in full herein.

76.    Plaintiff is a member of a protected class under Title VII of the Civil Rights

Act of 1964, 42 U.S.C. §2000e, et seq. (“Title VII).

77.    Plaintiff was an employee, and the Defendant was her employer covered by

and within the meaning of Title VII.

78.    As Plaintiff’s employer, Defendants had a duty to refrain from discrimination

against the Plaintiff on the basis of race.

79.    Defendant by the conduct mentioned above engaged in unlawful practices

and discriminated against the Plaintiff because of her race.




                                     Page 10 of 15
      Case 8:21-cv-00364 Document 1 Filed 02/15/21 Page 11 of 15 PageID 11




80.    Defendant’s harassment, retaliation, disparate treatment and subsequent

termination as described above, were based on her race.

81.    Defendant treated employees Caucasian and Hispanic employees more

favorably than Plaintiff in the terms, conditions and or/benefits of employment.

82.    The actions of the Defendant were intentional and in deliberate disregard of

the rights of the Plaintiff.

83.    As a direct and proximate result of Defendant’s unlawful discrimination,

Plaintiff has suffered and continues to suffer damages including but not limited to

mental anguish, physical and emotional distress, loss of income and benefits.

                                       COUNT VI

              TITLE VII – RACE DISCRIMINATION – (RETALIATION)

84.    Plaintiff repeats and alleges the allegations set forth in paragraphs 1

through 83 above as if set forth in full herein.

85.    Plaintiff is a member of a protected class under Title VII of the Civil Rights

Act of 1964, 42 U.S.C. §2000e, et seq. (“Title VII).

86.    Plaintiff was an employee, and the Defendant was her employer covered by

and within the meaning of Title VII.

87.    As Plaintiff’s employer, Defendants had a duty to refrain from retaliation

against the Plaintiff on the basis of race.

88.    Defendant by the conduct described above engaged in unlawful practices

and discriminated against the Plaintiff because of her race after she complained of

unequal treatment and practices within the plant.




                                     Page 11 of 15
      Case 8:21-cv-00364 Document 1 Filed 02/15/21 Page 12 of 15 PageID 12




89.    Defendant’s unlawful retaliation and subsequent termination of Plaintiff’s

employment as described above, were based on her race.

90.    The actions of the Defendant were intentional and in deliberate disregard of

the rights of the Plaintiff.

91.    As a direct and proximate result of Defendant’s unlawful discrimination,

Plaintiff has suffered and continues to suffer damages including but not limited to

mental anguish, physical and emotional distress, loss of income and benefits.

                                      COUNT VII

                  FLORIDA CIVIL RIGHTS ACT OF 1992 – (RACE)

92.    Plaintiff repeats and alleges the allegations set forth in paragraphs 1

through 91 above as if set forth in full herein.

93.    Plaintiff is a member of a protected class under Florida Civil Rights Act,

Chapter 760, Florida Statutes (“FCRA”).

94.    Plaintiff was an employee, and the Defendant was her employer covered by

and within the meaning of the Florida Civil Rights Statute of the FCRA.

95.    As Plaintiff’s employer, Defendants had a duty to refrain from discrimination

against the Plaintiff on the basis of race.

96.    Defendant by the conduct described above engaged in unlawful practices

and discriminated against the Plaintiff because of her race.

97.    Defendant’s harassment, retaliation, disparate treatment and subsequent

termination of her employment as described above, were based on her race.

98.    Defendant treated Caucasian and Hispanic employees more favorably than

Plaintiff in the terms, conditions and or/benefits of employment.


                                     Page 12 of 15
       Case 8:21-cv-00364 Document 1 Filed 02/15/21 Page 13 of 15 PageID 13




99.     The actions of the Defendant were intentional and in deliberate disregard of

the rights of the Plaintiff.

100.    As a direct and proximate result of Defendant’s unlawful discrimination,

Plaintiff has suffered and continues to suffer damages including but not limited to

mental anguish, physical and emotional distress, loss of income and benefits.

                                      COUNT VIII

          FLORIDA CIVIL RIGHTS ACT OF 1992 – (RETALIATION-RACE)

101.    Plaintiff repeats and alleges the allegations set forth in paragraphs 1

through 100 above as if set forth in full herein.

102.    Plaintiff is a member of a protected class under Florida Civil Rights Act,

Chapter 760, Florida Statutes (“FCRA).

103.    Plaintiff was an employee, and the Defendant was her employer covered by

and within the meaning of the Florida Civil Rights Statute of the FCRA.

104.    As Plaintiff’s employer, Defendants had a duty to refrain from discrimination

against the Plaintiff on the basis of race.

105.    Plaintiff by the conduct described above, Defendant engaged in unlawful

practices and retaliated against the Plaintiff because of her race.

106.    Defendant’s harassment, retaliation, disparate treatment and subsequent

termination as described above, were based on her race.

107.    Defendant treated employees Caucasian and Hispanic employees more

favorably than Plaintiff in the terms, conditions and or/benefits of employment.

108.    The actions of the Defendant were intentional and in deliberate disregard of

the rights of the Plaintiff.


                                      Page 13 of 15
       Case 8:21-cv-00364 Document 1 Filed 02/15/21 Page 14 of 15 PageID 14




109.    As a direct and proximate result of Defendant’s unlawful discrimination,

Plaintiff has suffered and continues to suffer damages including but not limited to.

mental anguish, physical and emotional distress, loss of income and benefits.



                                RELIEF REQUESTED

1.      WHEREFORE, for the foregoing reasons, the Plaintiff respectfully requests

that this Court enter judgment in her favor and against the Defendant on each of

her respective claims, and:

        a.    Award the Plaintiff back pay and benefits;

        b.    Prejudgment interest on back pay and benefits;

        c.    Front pay and benefits;

        d.    Liquidated damages

        e.    Compensatory damages for mental anguish, emotional pain and

              suffering, inconvenience, loss of enjoyment of life and humiliation;

        f.    Punitive damages;

        g.    Attorneys’ fees and costs;

        h.    Award Plaintiff all other relief as the Court deems appropriate.

                                                                               .
Date: February 15, 2021                 By: /s/Octavia Brown
                                        Octavia Brown, Esq.,
                                        Florida Bar Number: 0011778
                                        Octavia.brown@community-lawyer.com
                                        Valentina Villalobos, Esq.
                                        Florida Bar Number:100426
                                        Valentina.villalobos@community-lawyer.com
                                        Community Law, PLLC
                                        3104 N. Armenia Avenue, STE 2
                                        Tampa, Florida 33607
                                        PH: (813) 822-3522

                                     Page 14 of 15
Case 8:21-cv-00364 Document 1 Filed 02/15/21 Page 15 of 15 PageID 15




                               FAX: (863) 250-8228
                                     Trial Attorneys for Plaintiff




                             Page 15 of 15
